DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 9-11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being obvious over Ransbury et al. (US 2013/0072995, hereinafter “Ransbury”).
In regards to claims 2, 9, 15, and 18, Ransbury discloses a method of modulating an autonomic cardiopulmonary nerve to treat acute heart failure (pars. 0013 and 0015; pulmonary artery (of the heart) nerves), the method comprising: positioning a distal portion of a catheter comprising an electrode array in a subject, the electrode array comprising a plurality of electrodes in a row and column pattern (Figs. 1-4; electrodes 20 arranged in circumferential rows on the column supports 18), the catheter comprising a plurality of conductive members insulated from each other, each conductive member of the plurality of conductive members coupled to one electrode of the plurality of electrodes and extending out of the subject (Figs. 1-4, note “skin layer”) for coupling to a stimulation system (par. 0023 describing the selectivity of electrodes and thus requiring separate conductors), the subject comprising: a pulmonary trunk; a right lateral plane passing along a right luminal surface of the pulmonary trunk; a left lateral plane parallel to the right lateral plane, the left lateral plane passing along a left luminal surface of the pulmonary trunk; a branch point between the right lateral plane and the left lateral plane, the pulmonary trunk having a diameter taken across a plane perpendicular to the left lateral plane and the right lateral plane; a right pulmonary artery; and a left pulmonary artery, the branch point at least partially defining a beginning of the left pulmonary artery and the right pulmonary artery (necessarily present in human anatomy); positioning the electrode array in the right pulmonary artery to the right of the left lateral plane (par. 0025, “right pulmonary artery” necessarily having the claimed geometric relationship); contacting the electrode array on a superior surface of the right pulmonary artery (Figs. 5A and 5B; the anchors extend around the circumference of the vessel, including a superior surface); and providing electrical current to a combination of electrodes of the plurality of electrodes of the electrode array to modulate the autonomic cardiopulmonary nerve (nerve associated with the pulmonary artery of the heart) to increase heart contractility to treat the acute heart failure (par. 0004).
	In regards to claims 3 and 17, contacting the electrode array comprises contacting the electrode array superior to the branch point because the left and right branches of the pulmonary artery extend superiorly from the branch point and Ransbury discloses application within the right pulmonary artery (par. 0025).
	  In regards to claims 10, 11, and 16, since the array contacts the circumference of the right pulmonary artery (e.g., Fig. 5B, par. 0025), the array contacts another surface including an anterior surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-8, 12-14, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransbury.  Ransbury discloses the essential features of the claimed invention including targeting stimulation in the right pulmonary artery (par. 0025) while avoiding chronotropic/dromotropic effects associated with stimulating at a location between the superior vena cava and aorta (par. 0015); inserting the electrodes using a guidewire, balloon/Swan-Ganz catheter, and tracking the catheter over the guidewire (pars. 0021-0024); that the autonomic cardiopulmonary nerve is a sympathetic “pulmonary artery nerve” or “ventral lateral cardiac nerve” (par. 0015).  Ransbury does not expressly and explicitly disclose (1) positioning the electrode array to the right of the branch point by no more than three times a diameter of the pulmonary trunk, wherein the right pulmonary artery comprises a second branch point that divides the right pulmonary artery into at least two additional arteries, wherein positioning the electrode array comprises positioning the electrode array between the branch point and the second branch point;  (2) wherein positioning the electrode array comprises: floating a pulmonary catheter to the right pulmonary artery; inserting a guidewire through the pulmonary catheter to the right pulmonary artery; and tracking the catheter over the guidewire; or (3) wherein the autonomic cardiopulmonary nerve comprises at least one of the right dorsal medial cardiopulmonary nerve, the right dorsal lateral cardiopulmonary nerve, the left ventral cardiopulmonary nerve, the left dorsal medial cardiopulmonary nerve, the left dorsal lateral cardiopulmonary nerve, or the left stellate cardiopulmonary nerve. 
	However, Ransbury discloses the desired location for the array is in the right pulmonary artery but not as far as the area between the superior vena cava and aorta (par. 0015), as this would trigger undesired effects (par. 0015).  Since this desired area anatomically corresponds to the location(s) claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to actually place the array in the claimed location to affectively target the desired inotropic location(s) and avoid the chronotropic/dromotropic location(s) to avoid undesired tachycardia.
	Further, it is well-known in the art to place pulmonary artery catheters by floating a pulmonary catheter to the right pulmonary artery, inserting a guidewire through the pulmonary catheter to the right pulmonary artery, and tracking the catheter over the guidewire; and Applicant admits at page 11 of the specification that this implantation method is a “known technique.”  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implant the array in this manner as this is merely the use of a known technique to improve similar devices and method in the same way.
	Lastly, it is well-known in the art that the sympathetic nerves that are in proximity to the pulmonary artery are the right dorsal medial cardiopulmonary nerve, the right dorsal lateral cardiopulmonary nerve, the left ventral cardiopulmonary nerve, the left dorsal medial cardiopulmonary nerve, the left dorsal lateral cardiopulmonary nerve, and the left stellate cardiopulmonary nerve.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ransbury by modulating the right dorsal medial cardiopulmonary nerve, the right dorsal lateral cardiopulmonary nerve, the left ventral cardiopulmonary nerve, the left dorsal medial cardiopulmonary nerve, the left dorsal lateral cardiopulmonary nerve, or the left stellate cardiopulmonary nerve as these are known to be sympathetic nerves in the vicinity of the pulmonary artery, Ransbury recognizes the benefit of stimulating sympathetic nerves in the vicinity of the pulmonary artery of the heart, and this would be merely the use of a known technique to improve similar devices and method in the same way.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,722,716. Although the claims at issue are not identical, they are not patentably distinct from each other because some of the claims of the instant application are narrower than (i.e., “anticipated by”) the claims of the issued patent; and the placement locations and techniques unrecited in the issued patent are rendered obvious by the rationales of concepts well-known in the art above and/or Applicant’s admission that the insertion technique is known.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Machado et al. (US 2009/0171411) is an example of improving heart contractility by stimulating the claimed cardiopulmonary nerve branches from within the pulmonary artery; and Stack et al. (US 7,925,352) and Zhang et al. (US 2009/0228078) are additional examples of neurostimulation from within the pulmonary artery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792